Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17-21 allowed.
            The following is an examiner’s statement of reasons for allowance: 
            Applicant’s arguments, see pages 7-10 of the response, filed 02/17/2022, with respect to the rejection(s) of claims 1-6, 8, 11, and 17-20 under 35 U.S.C. § 102 as being anticipated by U.S. Publication No. 2015/0380215 (“Nemani”)/ the rejection of claim 9 under 35 U.S.C. § 103 as being unpatentable over Nemani in view of U.S. Publication No. 2014/0120726 (““Nemani2”) (particularly the arguments that Nemani (215) do not disclose, teach, or suggest “patterning, using the patterned resist layer as an etch mask, the mask layer to form a feature from the mask layer, patterning the mask layer to form the feature from the mask layer revealing a major surface of the substrate over which the mask layer is disposed, as required in amended claim 1, because the cited portions of Nemani (215) do not disclose that patterning low-k dielectric layer 304 to form the purported feature from low-k dielectric layer 304 reveals a major surface of substrate 302 over which low-k dielectric layer 304 is disposed, and subsequently smoothing the purported feature formed from low-k dielectric layer 304; Nemani (215) do not disclose, teach, or suggest “ performing an etch process to remove the patterned resist layer and expose the feature formed from the mask layer; and ¢ subsequently performing a cyclic process to modify the feature formed from the mask layer”, as required in amended claim 17, because Nemani (215) discloses that the mask layer 306 ( the claimed patterned resist layer) remains when the cycles of Nemani’s modification and removal process is complete/removing mask layer 306 after completing its modification and removal process) have been fully considered and are persuasive.  The rejection(s) of claims 1-6, 8-9, 11, 17-20, as set forth in the office action dated 12/08/2021 has been withdrawn. 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713